El Juez Presidente Sr. Hernández,
emitió la opinión del tribunal.
*920En 4 de marzo de 1919 el demandante apelante José J. Benítez radicó en la Corte de Distrito de Humacao una de-manda de injunction contra los demandados apelados Manuel Pórtela, José A. Díaz y Bafael Mas,- marshal de aquella corte, alegando los siguientes hechos que son los esenciales y pertinentes a la decisión de la cuestión legal envuelta en el recurso:
Que por escritura pública de 12 de junio de 1918. el marshal de la Corte -de Distrito de Humacao, Bafael Mas, en representación do Enriqueta Longpré, condueña de la es-tancia “Piedra Hueca,” que se describe, radicada en el tér-mino municipal de Yieques, vendió al demandado José A. Díaz la participación indivisa que a aquélla corrost>on-’ía en la finca descrita, por precio alzado de $5,550.
Que el demandante como condueño de la expresada es-tancia radicó en 20 de junio de 1918 en la Corte de Distrito de Humacao demanda de retracto legal contra José A. Díaz, consignando el precio de la venta y el importe de los gastos del contrato para subrogarse en lugar del comprador José A. Díaz, y habiéndose celebrado el correspondiente juicio en 20 de enero de 1919 se encuentra pendiente de fallo.
Que en 3 de septiembre de 1918 el demandante José J. Benítez radicó en la Corte de Distrito de Humacao una de-manda contra José A. Díaz en cobro de la suma d« *2.500 con costas, desembolsos y honorarios de abogado, y el marshal de dicha corte, cumpliendo orden de la misma ember-,ó en 6 de septiembre de 1918 para aseguramiento de la s'”i+'"'"ia los $5,550 consignados en el pleito de retracto, encontrán-dose aquella acción en cobro de dólares pendiente de la ce-lebración del juicio.
Que en 18 de septiembre de 1918 el marshal de la Corte de Distrito de Humacao, en cumplimiento de una orden de la Corte de Distrito de San Juan, librada en pleito de Ma,nuel Pórtela contra José A. Díaz en cobro de dinero, em-bargó como de la propiedad de éste la participación indivisa en la finca “Piedra Hueca” a que se refiere el pleito de re-*921tracto, habiendo señalado el marshal de la corte de Hnma-eao el día 4 de marzo de 1919 para la venta en pública su-basta de la participación embargada.
Que si se verifica la subasta ordenada tendría el deman-dante qne establecer diversos procedimientos contra la persona que adquiriera la participación indivisa de que se trata, :a fin de que resultara eficaz la sentencia que recayera en ■el pleito de retracto, lo cual le irrogaría perjuicios que no podrían estimarse fácilmente, aparte de que cualquier com-pensación no habría de proporcionarle remedio adecuado pues con la venta se violaría un derecho que tiene el demandante a adquirir la participación en la finca “Piedra Hueca” que •compró J. A. Díaz.
Que la acción de Manuel Pórtela contra José A. Díaz en cobro de dinero, es simulada y el resultado de una colusión entre ambos con el propósito de entorpecer las dos acciones que sigue José J. Benítez contra José A. Díaz, pero que aun en el supuesto de que la deuda reclamada por Pórtela a Díaz fuera legitima, .Pórtela podría cobrarla por tener Díaz bienes suficientes para hacerla efectiva; y que el demandante carece de todo remedio en ley adecuado, rápido y eficaz para evitar las actuaciones de los demandados, pues 'cualquier ac-ción oue .interpusiera no le proporcionaría la restauración de sus derechos.
La demanda concluye con la suplica de que se dicte sen-tencia ordenando que los demandados se abstengan de con-tinuar cualquier procedimiento para llevar a efecto la venta de la participación de la finca “Piedra Hueca” hasta que terminen definitivamente los dos pleitos que sigue José J. Benítez contra José A. Díaz sobre retracto y cobro de dinero.
Los demandados Manuel Pórtela y José A. Díaz, bajo distinta dirección profesional, contestaron la demanda y am-bos opusieron a ella las excepciones previas de que no aduce hechos bastantes para determinar la causa de acción que se ejercita y que la corte no tiene jurisdicción para expedir el injunction solicitado.
*922La corte, por sentencia de 9 de mayo de 1919, declaró con lugar la excepción previa de falta de jurisdicción, y en su consecuencia desestimó la solicitud de injunction, anu-lando la orden de entredicho dictada en 4 de marzo de 1919, sin perjuicio de que el demandante establezca si conviene a su derecho el procedimiento de injunction ante la misma corte que dictó la sentencia cuya ejecución se trata de suspender, con las costas a cargo del demandante, cuya senten-cia ha sido apelada por el demandante para ante esta Corte Suprema.
La cuestión levantada sobre falta de jurisdicción de la Corte de Distrito de Humacao para expedir el injunction solicitado no es nueva y antes de ahora ha sido considerada y resuelta por esta Corte Suprema en el caso de Sucn. Iglesias v. Bolívar, 11 D. P. R. 571. Entonces dijimos que con arreglo a la jurisprudencia de California era necesario en-tablar los procedimientos de injunction en la corte que dic-tara la sentencia o decreto cuya ejecución se tratara de suspender o en la corte en que se siguieran dichos procedi-mientos; y para sostener esa doctrina nos referimos a los casos de Crowley v. Davis, 37 Cal. 268; Hockstacker v. Levy, 11 Cal. 76; Uhlfelder v. Levy, 9 Cal. 615; Gorham v. Toomey, 9 Cal. 77; Chipman v. Hibbard, 8 Cal. 270; Rickett v. Johnson, 8 Cal. 35; y Revalk v. Kraemer, 8 Cal. 71. Y el fin de dicha regla, como dijo el Juez Sr. Sprague en el caso de Crowley v. Dams, no ha sido precisamente proteger los de-rechos de las partes sino más bien proteger los derechos de las cortes de igual categoría, • para evitar conflicto de ju-risdicción, demora y la confusión en la administración de justicia.
Y antes de resolver el caso de Sucn. Iglesias v. Bolívar, supra, en otro caso anterior de The Bonnie Fruit Co. v. Dávila et al., 7 D. P. R. 442, dejamos establecido que una soli-citud en que se pide un mandamiento de injunction para suspender un procedimiento es un incidente o procedimiento colateral de la demanda principal, y es regla de procedí-*923.miento que el que conoce de lo principal debe conocer de lo accidental o accesorio.
Como la demanda de injunction se presentó en la Corte de Distrito de Humacao para suspender procedimientos or-denados por la Corte de Distrito de San Juan en pleito se-guido por Manuel Pórtela contra José A. Díaz en cobro- de dinero, de cuyo pleito era un incidente la demanda de injunction, entendemos que la Corte de Distrito de Humacao pro-cedió con razón derecha al denegar el injunction solicitado por falta de jurisdicción.
Es de confirmase la sentencia apelada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Asociados del Toro y Aldrey.
Los Jueces Asociados Sres. Wolf y Hutchison no toma-ron parte en la resolución de este caso.